FILJD IN
               RECcivcD irt
             The Court of Appeals                                     The S&uft ol Appeals
                 Sixth District                                           Sixth District
                 MAY 0 4 2015
                                                                         MAY 0 4 2015
            Texarkana, Texas , NO. 06-14-00107-CV
       Debra Autrey, Clerk                                             Texarka'n'a. Texas
                                                                   DebVaK. Mtisy, STATE OF TEXAS                             §
                                           §
COUNTY OF LAMAR                            §


                                       AFFIDAVIT


       BEFORE ME, the undersigned authority, on this day personally appeared

KENNETH SCOTT BAXLEY, who after being duly sworn stated:

       "I am the appellant in the above-entitled and numbered cause. I have

       read the foregoing Motion to Dismiss Appeal and swear that all of the

       allegations of fact contained therein are true and correct."




                                         KENNETH SCOTT BAXLE
                                         Appellant


       SUBSCRIBED AND SWORN TO BEFORE ME on May 1, 2015, to

certify which witness my hand and seal of office.


        •-,   SHERRIU BB00KS
     „ . ?t
    "W
                Notary Public
               STATE OF TEXAS
                                         CkixxiiL fpmni i .
    ••-W\hj   ComalExp. Jan. 12,2019     Notary Public, State of Texas